Order of the County Court of Westchester county reversing judgment of the City Court of New Rochelle and granting judgment for plaintiff, and judgment of the City Court of New Rochelle entered thereon, reversed on the law and the facts and a new trial ordered in the City Court of New Rochelle, costs to abide the event. On the trial the general authority of O’Hare, the branch manager, to make a contract of this nature was established. The admission of defendant’s Exhibit 1 in evidence was erroneous and constituted prejudicial error. The question of fact to be determined on the new trial is whether or not the plaintiff entered into a contract with the defendant for commissions. Lazansky, P. J., Hagarty, Carswell, Seudder and Davis, JJ., concur. ■